DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22, 24, 26, 28, 30, 31, 33, 35, 37, 38, 40, 41, 43-45, 49-51, 53, and 55 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claim 22,  while there is written description support for moving a matrix relative to stationary electrodes generating a static electric field (see paragraph 0073 of the published application), there appears to be insufficient written description support for moving a matrix relative to a static electric field.

Claims 24, 26, 28, 30, 31, 33, 35, 37, 38, 40, 41, 43-45, 49-51, 53, and 55 are rejected, because they depend from the rejected claim 22.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22, 24, 26, 28, 30, 33, 35, 37, 38, 40, 41, 43-45, 49-51, 53, and 55 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 22, it is unclear if “moving a matrix relative to a static electric field” means moving a matrix in a static electric field, or something else.

Claims 24, 26, 28, 30, 31, 33, 35, 37, 38, 40, 41, 43-45, 49-51, 53, and 55 are rejected, because they depend from the rejected claim 22.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 28, 30, 33, 40, 50, 51, and 53 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US patent no. 5,185,071 (hereinafter called Serwer).

Regarding claim 22, Serwer discloses a method, comprising: rotating a gel (reads on a matrix) relative to a static electric field, thereby causing the gel to experience an electrodynamic field (see column 1, lines 42-53); and transporting a molecule through at least a portion of the gel using the electrodynamic field (see column 1, lines 25-29).

Regarding claim 28, Serwer further discloses infusing the molecule into the gel (see column 6, lines 15-17).  

Regarding claim 30, Serwer further discloses that the molecule comprises a plurality of charged moieties (see column 6, lines 15-22).

Regarding claim 33, Serwer further discloses that the molecule comprises a nucleic acid and a protein, and thus an amino acid (see column 6, lines 15-17).
 
Regarding claim 40, Serwer further discloses that the magnitude and/or the direction of the electrodynamic field varies as a function of time (see column 1, lines 42-53).  

Regarding claim 50, it is noted that the limitation of “change in the concentration of the molecules in at least about 75% of the matrix, while deforming the matrix in an amount less than 10%” is an intended result and not an active method step. Since Serwer discloses all the active method steps, the recited intended result would reasonably be expected to be achieved.

Regarding claim 51, it is noted that the limitation of “the matrix is deformed in an amount less than 10%” is an intended result and not an active method step. Since Serwer discloses all the active method steps, the recited intended result would reasonably be expected to be achieved.

Regarding claim 53, Serwer discloses that its method for conducting electrophoresis was applicable for proteins (see column 6, lines 15-17).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24, 26, 31, and 43-45 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US patent no. 5,185,071 (hereinafter called Serwer), as shown for claim 22 above, and further in view of US pre-grant patent publication no. US 2005/0000811 (hereinafter called Luka).

Regarding claims 24 and 43, Serwer does not explicitly teach that the matrix comprises a binding partner (claim 43) and that the method comprises associating the molecule with a binding partner within the matrix (claim 24).

Luka teaches that the matrix comprises an analyte-specific analyte binding reagent (reads on a binding partner) to which an analyte to be determined binds to and is thus indirectly immobilized (see paragraph 0097).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Serwer by having the matrix comprise a binding partner and associating the molecule with a binding partner within the matrix  as taught by Luka. The person with ordinary skill in the art would have been motivated to make this modification, because Luka teaches that the advantage of the modification would be determining the amount of different analytes. 

Regarding claims 26, 44, and 45, Serwer does not explicitly teach exposing the molecule and the matrix to a condition that inhibits binding between at least a portion of the molecules and the binding partner (claim 44), wherein the condition is one of pH, temperature, and/or concentration of a chemical species (claim 45); and distributing molecules throughout the matrix, wherein the matrix comprises binding partners for the molecules under a condition that inhibits binding between at least a portion of the molecules and the binding partners (claim 26).

Luka teaches exposing the molecule and the matrix to a blocking buffer formulation having an appropriate pH relative to a pertinent isoelectric point designed to reduce non-specific binding to the membrane that can give rise to background signals (see paragraph 0152), thus meeting the limitation of a condition that inhibits binding between at least a portion of the molecules and the binding partner wherein the condition is pH. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by exposing the molecule and the gel to a blocking buffer formulation having an appropriate pH relative to a pertinent isoelectric point as taught by Luka. The person with ordinary skill in the art would have been motivated to make this modification, because Luka teaches that the advantage of the modification would be to reduce non-specific binding to the membrane that can give rise to background signals.

Regarding claim 31, Serwer does not explicitly teach that the molecule is an antigen and/or an antibody.

Luka discloses that in various embodiments, the molecule is an antigen and/or an antibody (see for example, paragraph 0114).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Serwer by having an antigen and/or an antibody as the molecule as taught by Luka. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claims 35, 37, and 55 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US patent no.  5,185,071 (hereinafter called Serwer), as shown for claim 22 above, and further in view of US patent application publication no. 2012/0135541 (hereinafter called Herr).

Regarding claims 35 and 37, Serwer does not explicitly teach that the matrix comprises a biological cell or a tissue. 

Herr teaches that the sample can be a biological sample derived from tissue cultures (see paragraph 0078).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the article taught by Serwer by having the sample comprise tissues (tissues comprises cells) as taught by Herr. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding claim 55, Serwer does not explicitly teach that the matrix is charged.

Herr teaches use of a binding medium (reads on matrix) that non-specifically binds to analytes in a sample (see paragraph 0044). Herr further teaches that that the binding medium may include a positively or negatively charged gel (reads on charged matrix) (see paragraphs 0047 and 0048). Herr further teaches that a negatively charged gel may facilitate electrostatic binding with positively charged analytes (see paragraph 0047), and a positively charged gel may facilitate electrostatic binding with negatively charged analytes (see paragraph 0048). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to further modify the method taught by Luka by using a charged binding medium (reads on matrix) as taught by Herr. The person with ordinary skill in the art would have been motivated to make this modification, because Herr teaches that the advantage of the modification would be electrostatic binding of the charged matrix with oppositely charged analytes.

Claim 38 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US patent no.  5,185,071 (hereinafter called Serwer), as shown for claim 22 above, and further in view of US pre-grant patent publication no. US 2014/0243431 (hereinafter called Guadagno).

Serwer does not explicitly teach that the matrix comprises a polymer and/or a hydrogel.

Guadagno teaches that the gel (reads on matrix) comprises polyacrylamide (a polymer) (see paragraph 0060).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Serwer by having polyacrylamide as the gel as taught by Guadagno. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 49 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US patent no.  5,185,071 (hereinafter called Serwer), as shown for claim 22 above, and further in view of US patent application publication no. 2007/0151853 (hereinafter called Beardslee).

Serwer does not disclose that the electrodynamic field has a magnitude greater than or equal to 20 V/m.

Beardslee teaches that the magnitude of the electric field applied for electrophoretic separation of biomolecules is between 1 V/cm and 10 V/cm (see Abstract and paragraph 0095).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Serwer by determining the magnitude of the electric field applied for electrophoretic separation of biomolecules by routine experimentation around the values taught by BeardsLee. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Response to Arguments 

Applicant’s arguments with respect to the rejection of claims under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 


Allowable Subject Matter 

Claim 41 is free of art.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 41 as a whole, including the limitation that the matrix is a whole organ.

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795